Citation Nr: 1214174	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  98-14 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis, including a stuffy nose, claimed as a result of an undiagnosed illness. 

2.  Entitlement to service connection for a pulmonary disorder, including asthma, claimed as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973, and from February 1991 to June 1991.  His second tour of duty included service in the Southwest Asia Theater of Operations in support of the Persian Gulf War.  He also had reserve service.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a December 1997 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which denied the Veteran's claims of entitlement to service connection.

The Board has previously considered these claims.  In June 2004, March 2007, September 2008 and October 2009, the Board remanded the claims to the Appeals Management Center ("AMC") in Washington, DC, for additional development to cure evidentiary and/or procedural defects.  Following that development, the AMC confirmed and continued the denials of the Veteran's claims and the case was returned to the Board for further appellate proceedings.

In a February 2011 decision, the Board denied the Veteran's claims, which at that time were both considered based on whether new and material evidence had been received sufficient to reopen previously denied claims.  Thereafter, the Veteran appealed the Board's denial of his claims to the Unites States Court of Appeals for Veterans Claims ("Court").  In September 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney/representative from the National Veterans Law Services Program (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the Board decision and remand the case for further development and readjudication.  Thereafter, in a September 2011 order, the Court granted the parties' Joint Motion, vacated the Board's January 2011 decision, and remanded the case to the Board for compliance with the directives specified by the Court.  

In this regard, the Board notes that, although, as discussed above, the Veteran's claims were originally adjudicated by the Board under the basis of whether new and material evidence had been received to reopen the service connection claims, based on the parties' Joint Motion and the directive of the Court, both service connection claims are now being considered on the merits.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

(1) Entitlement to service connection for sinusitis, including a stuffy nose, claimed as a result of an undiagnosed illness; (2)Entitlement to service connection for a pulmonary disorder, including asthma, claimed as a result of an undiagnosed illness.

The Veteran contends that he was exposed to dust and other airborne irritants while serving on active duty service, resulting in the subsequent development of sinusitis and a pulmonary disorder, including asthma.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of the claims.

Although review of the Veteran's service treatment records fails to show complaints of, treatment for, or a diagnosis of any of the claimed disorders, his service personnel records indeed show that he served in the Southwest Asia Theater of Operations during the first Persian Gulf War.

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the VA Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006). 
The definition of "qualifying chronic disability" was expanded to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2011).  

Significantly, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a), (b) (2011).

During a Persian Gulf Registry examination in September 1994, in which he complained of a frequent stuffy nose, swollen eyes, dyspepsia and wheezing for two years, the Veteran was diagnosed with "possible asthma."  In October 1997, he was afforded a VA nose, throat and lungs examination.  The finding was no abnormality of the nose and throat with the exception of the absence of tonsils.  

In this case, as it does not appear that the Veteran was ever afforded an examination to determine whether any of his symptoms are the result of an undiagnosed illness, the Board concludes that a remand is warranted.  

In addition, as it appears that the Veteran was never provided with VCAA notice regarding how to establish a claim of service connection based on Gulf War Syndrome, the RO/AMC should insure that appropriate VCAA notice is sent.

Finally, while the case is on REMAND status, any VA records pertaining to treatment for the Veteran's claimed chronic disorders that are not currently of record should be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  An attempt to obtain any available private treatment records should also be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant an updated VCAA notice letter, which delineates the specific elements for substantiating a claim of entitlement to service connection for Gulf War Syndrome.  The Veteran should also be provided with a reasonable amount of time to respond.

2.  Obtain all available VA treatment records not currently of record pertaining to the Veteran's symptomatology from his claimed sinusitis, including a stuffy nose, and pulmonary disorder, to include asthma.  All records obtained must be associated with the claims folder.  Any negative reply must also be associated with the claims folder. 

3.  The RO/AMC should send the Veteran a release form(s) and ask him to identify any private medical providers that have treated him for the aforementioned conditions.  After obtaining the proper signed releases, attempt to obtain any private records that are not currently in the claims folder and associate with the record.  Any negative reply must also be noted in the claims folder.

4.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine a possible etiology for his claimed sinusitis and stuffy nose, as well as his claimed pulmonary disorder, to include asthma.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of all claimed symptomatology, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  The examiner should provide responses to the following:

a.) Provide an opinion as to whether the Veteran has a current and chronic breathing disorder characterized by a chronic stuffy nose.  

b.) Provide an opinion as to whether the Veteran has a current and chronic pulmonary disorder characterized by wheezing and shortness of breath.

c.) As to any current and chronic breathing and/or pulmonary disorders identified, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorders are due to a known disease, injury or any other incident of active duty service.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

